DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 10/28/2020 has been acknowledged and entered. Final office action on the merits is as follows: 

	Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 1, 5, 6, 10-12, 14, 15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Do et al. (U.S. Patent Pub. No. 2017/0168203, from hereinafter “Do”) in view of Kawase (U.S. Patent Pub. No. 2003/0076609).
Regarding Claim 1, Do in Fig. 1-8 and 17 teaches a light-source substrate (Fig. 1, elements 10/20/31/32/33/40; Fig. 17, elements 10/20/31/LC/33) which generates light (B1/G1/R1); and a color control portion (50) to which the generated light from the light-source substrate portion is incident and at which color generated light is adjusted to define a color-converted light (B2/G2/R2) having a color different from that of the generated light, wherein the color control portion comprises: an exit surface through which color-converted light exits the color control portion; a film comprising a plurality of concave portions (101/102/103) defined therein, each of the concave portions extending along a direction from the light-source substrate portion to the exit surface of the color control portion; and a plurality of color conversion members (210/220/230) respectively in the plurality of concave portions, the color conversion members each comprising a color-converting material which converts the color of the generated light to the color of the color-converted light, wherein each of the concave portions is concaved toward the light-source substrate portion (¶’s 0030-0059 and 0092-0096). 
Do fails to specifically teach that the color control portion comprises a substrate having the plurality of concave portions rather than a film. 
Kawase in Fig. 1-9 and 40 teaches a similar device comprising a color control portion, wherein the color control portion comprises: a substrate (2) comprising a ¶’s 0117-0146 and 0243-0254).
In view of the teachings of Kawase, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Do to include hat the color control portion comprises a substrate having the plurality of concave portions rather than a film because substrates are known in the art of displays to be used to form color control portions wherein a substrate material that is transparent and flexible can be formed on a light-source substrate portion just as easily as a flexible film comprising similar properties. In fact, broadly speaking the film of Do comprises analogous materials to that of a flexible substrate known in the art and Kawase is merely being relied upon to provide evidence of such.
Regarding Claim 5, Do teaches wherein each of the plurality of concave portions has a shape of any one of a microlens, a pyramid, a tapered hexagonal column and a cone (Fig. 3; ¶’s 0040-0043).
Regarding Claim 6, Do teaches a light-source substrate portion comprises a plurality of subpixel areas (PA1/PA2/PA3) at which the color-converted light is emitted to display an image, the plurality of concave portions of the color control portion are disposed in correspondence with the plurality of subpixel areas of the light-source substrate portion (Fig. 1-8 and 19) but fails to specifically teach wherein the plurality of concave portions are disposed in a one-to-one correspondence with the plurality of subpixel areas. 
Kawase in Fig. 40 and 43 teaches the light-source substrate portion comprises a plurality of subpixel areas at which the color-converted light is emitted to display an image, and the plurality of color conversion portions of the color control portion are disposed in one-to-one correspondence with the plurality of subpixel areas of the light-source substrate portion (¶’s 0243-0254 and 0281-0290).
In view of the teachings of Kawase, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Do to include wherein the plurality of concave portions are disposed in a one-to-one correspondence with the plurality of subpixel areas because this is an obvious matter of design choice that is well known in the art as the one-to-one correspondence will provide for a single concave portion corresponding to each subpixel that may allow for more efficient light extraction if the concave portion is directly aligned and bigger that the plurality of concave portions as disclosed by Do with additional areas in each area having now exit surface between adjacent plurality of concave portions. 
Regarding Claim 10, Do in Fig. 1-8 and 17 teaches wherein the color control portion further comprises an incident surface through which the generated light is incident to the color control portion, an upper surface of the substrate includes the exit surface and a lower surface of the substrate includes the incident surface, upper ends of the plurality of concave portions coincide with the upper surface of the substrate, and along the direction from the light-source substrate portion to the exit surface of the color control portion, lower ends of the plurality of concave portions which are closest to the ¶’s 0030-0059 and 0092-0096).
Regarding Claim 11, Do teaches wherein within the color control portion: the film has a first refractive index, and the plurality of color conversion members have a second refractive index, the second refractive index being greater than the first refractive index (¶ 0054-0081). In particular, this would be an obvious property of the color control portion as the color conversion members are similar to the applicant and the material of the film has similar properties to the material of the substrate as disclosed. Furthermore, this is an obvious desired characteristic, as well, such that light emitting efficiency and quality of the apparatus is high. 
Regarding Claim 12, Do teaches wherein the plurality of color conversion members comprise: a first color-converting material (230) including a first quantum dot which converts the color of the generated light from the light-source substrate portion to red light, and a second color-converting material (220) a second quantum dot which converts the color of the generated light from the light-source substrate portion to green light (¶ 0048-0055). 
Regarding Claim 14, Do teaches the light-source substrate portion comprises and organic light emitting device substrate which generates the light, and the organic light emitting device substrate comprises any one of a blue-organic light emitting device substrate which generates blue light, a white-organic light emitting device substrate which generates white light, and a cyan-organic light emitting device substrate which generates cyan light (¶’s 0031-0035). 
Regarding Claim 15, Do teaches wherein the light-source substrate portion comprises an organic light emitting device or a backlight unit which generates light (Fig. 1 and 17; ¶’s 0031 and 0093-0096). 
Regarding Claim 17, as in the combination above, Do teaches wherein the light-source substrate portion comprises a first substrate (10) on which is disposed a light-source device portion (31/32/33) with which the light-source substrate portion is driven to generate the light, the substrate of the color control portion is a second substrate (100) different from the first substrate of the light-source substrate, and the light-source device portion of the light-source substrate is disposed between the first substrate thereof and the second substrate of the color control portion (Fig. 1).
Regarding Claim 19, Do in Fig. 1-8 teaches a display apparatus comprising: an organic light emitting device panel (elements 10/20/31/32/33/40) which generates light (B1/G1/R1); and a color control portion (50) to which the generated light from the organic light emitting device panel is incident and at which color of the generated light is adjusted to defined a color-converted light (B2/G2/R2) having a color different from that of the generated light, wherein the color control portions comprises: an exit surface through which color-converted light exits the color control portion; a film comprising a plurality of concave portions (101/102/103) defined therein, each of the concave portions extending along a direction from the light-source substrate portion to the exit surface of the color control portion; and a plurality of color conversion members (210/220/230) respectively in the plurality of concave portions, the color conversion members each comprising a color-converting material which converts the color of the generated light to the color of the color-converted light, the organic light emitting device ¶’s 0030-0059 and 0092-0096).
Do fails to specifically teach that the color control portion comprises a substrate having the plurality of concave portions rather than a film. 
Kawase in Fig. 1-9 and 40 teaches a similar device comprising a color control portion, wherein the color control portion comprises: a substrate (2) comprising a plurality of concave portions (5) defined therein and a plurality of color conversion members (6) respectively in the plurality of concave portions (¶’s 0117-0146 and 0243-0254).
In view of the teachings of Kawase, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Do to include hat the color control portion comprises a substrate having the plurality of concave portions rather than a film because substrates are known in the art of displays to be used to form color control portions wherein a substrate material that is transparent and flexible can be formed on a light-source substrate portion just as easily as a flexible film comprising similar properties. In fact, broadly speaking the film of Do comprises analogous materials to that of a flexible substrate known in the art and Kawase is merely being relied upon to provide evidence of such.
Do fails to specifically teach wherein the plurality of concave portions are disposed in a one-to-one correspondence with the plurality of subpixel areas. 
Kawase in Fig. 40 and 43 teaches the light-source substrate portion comprises a plurality of subpixel areas at which the color-converted light is emitted to display an image, and the plurality of color conversion portions of the color control portion are disposed in one-to-one correspondence with the plurality of subpixel areas of the light-source substrate portion (¶’s 0243-0254 and 0281-0290).
In view of the teachings of Kawase, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Do to include wherein the plurality of concave portions are disposed in a one-to-one correspondence with the plurality of subpixel areas because this is an obvious matter of design choice that is well known in the art as the one-to-one correspondence will provide for a single concave portion corresponding to each subpixel that may allow for more efficient light extraction if the concave portion is directly aligned and bigger that the plurality of concave portions as disclosed by Do with additional areas in each area having now exit surface between adjacent plurality of concave portions. 

Claims 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Do as modified by Kawase above, and further in view of Cho et al. (U.S. Patent Pub. No. 2014/0160408, from hereinafter “Cho”).
Regarding Claim 13, Do fails to teach that the color control portion further comprises a light scattering member or a light transmission member in a concave portion different from the plurality of concave portion in which the plurality of color conversion members are disposed, wherein each of the light scattering member and the light transmission member does not color-convert the generated light-source substrate portion. 
Cho in Fig. 1-3 and 9 teaches a similar display apparatus comprising a color control portion (140), wherein the color control portion further comprises a light scattering member (144) or a light transmission member in a concave portion different from the plurality of concave portion in which the plurality of color conversion members are disposed, wherein each of the light scattering member and the light transmission member does not color-convert the generated light-source substrate portion (¶ 0071-0072).
In view of the teachings of Cho, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Do to include that the color control portion further comprises a light scattering member or a light transmission member in a concave portion different from the plurality of concave portion in which the plurality of color conversion members are disposed, wherein each of the light scattering member and the light transmission member does not color-convert the generated light-source substrate portion because this would be desirable when the light emitting devices all emit a blue light or a white light that does not need to be color converted (to a red or green light) in the subpixel area that is supposed to generate a blue light or a white light for image display. In 
Regarding Claim 16, Do teaches that the generated light from the light source is converted by the color conversions members into a color-converted light having different wavelength bands (¶’s 0048-0055) but fails to specifically teach wherein the generated light from the light-source has a center wavelength of about 550 nanometers or less, and the color-converted light from the plurality of color conversion members has a center wavelength of about 450 nanometers or more and about 1200 nanometers or less.
Cho teaches in Fig. 1-3 and 9 a similar display apparatus comprising: a light-source (110) which generates light (L1) and pixel array substrate portion (130; ¶ 0053-0057); and a color control portion (140)  to which the generated light from the light-source substrate portion is incident and at which color of the generated light is adjusted to define a color-converted light (L3) having a color different from that of the generated light (¶ 0058-0068). Furthermore, Cho more specifically teaches wherein the generated light from the light-source has a center wavelength of about 550 nanometers or less (¶ 0054), and the color-converted light from the plurality of color conversion members has a center wavelength of about 450 nanometers or more and about 1200 nanometers or less (¶ 0071).
In view of the teachings of Cho, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Do to include wherein the generated light from the light-source has a Do already teaches converting the generated light into green, blue and red light it would be obvious that the wavelengths of said color-converted light would fall within the ranges as claimed. 

Allowable Subject Matter
Claims 2-4 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the prior art of record fails to teach the specific shape of the concave portions as claimed in claim 2 and 20 with respect to the width change rate of the first and second portions of the concave portions. 

Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the prior art of record fails to teach wherein two adjacent first concave portions contact each other. 

Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base 

Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the prior art of record fails to teach wherein the first substrate of the light-source substrate portion is the substrate of the color control portion.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445.  The examiner can normally be reached on Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        January 29, 2021

/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816